Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2021 has been placed in record and considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-20 are allowed since certain key features of the claimed invention are not taught or fairly suggested by prior art.
Referring to claim 1, the prior art of record teaches a driving circuit.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A driving circuit, comprising:
at least one pixel circuit, each pixel circuit being coupled to a scan signal terminal, a first data signal terminal, a second signal terminal, and an enable signal terminal, and
a control circuit coupled to a second data signal terminal and the at least one pixel circuit, wherein
the pixel circuit is configured to write a first data signal received at the first data signal terminal in response to a scan signal received at the scan signal terminal; and 
generate a first driving signal according to a first signal and the first data signal;
the control circuit is configured to monitor the first driving signal, and provide another first data signal to the pixel circuit according to a second data signal received at the second data signal terminal and the first driving signal, and
the pixel circuit is configured to be further coupled to a light-emitting device, and is further configured to: provide another first driving signal to the light-emitting device according to the first signal and the another first data signal; and in response to an enable signal received at the enable signal terminal, provide a second driving signal to the light-emitting device according to a second signal received at the second signal terminal and the another first data signal, wherein an amplitude of the another first driving signal and an amplitude of the second driving signal are approximately equal.”.
Referring to claims 2-17 are allowable based upon dependent on independent claim 1.
Referring to independent claim 19, the claim is allowed for same reason as set forth in independent claim 1.
Referring to claim 20 is allowable based upon dependent on independent claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                                       /NELSON M ROSARIO/Examiner, Art Unit 2624                                                        Primary Examiner, Art Unit 2624